Citation Nr: 0307649	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  94-33 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating for postoperative right 
shoulder replacement, revision arthroplasty (major), rated as 
40 percent disabling prior to March 14, 1995.

2.  Entitlement to an initial rating for postoperative right 
shoulder replacement, revision arthroplasty (major), 
currently rated as 70 percent disabling.

3.  Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine with chronic lumbar strain, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant, his spouse and a veteran's service officer


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from March 25, 1933 to 
April 18, 1946 and from February 23, 1946 to April 5, 1954.  
He was a prisoner of war (POW) of the Japanese government 
from May 1942 to September 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 1991, from the Portland, 
Oregon Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO assigned a 40 percent evaluation for 
the veteran's service connected low back disability.  In 
March 1994 the RO granted service connection for a post 
operative right shoulder arthroplasty and assigned an initial 
evaluation of 30 percent.  While the appeal was pending the 
evaluation was increased to 40 percent and later to 60 
percent prior to review by the Board in November 1998.

In November 1998 the Board remanded this matter for further 
development.  Such development has been accomplished and an 
increased evaluation of 70 percent for the right shoulder 
disability was granted by the RO in an October 2000 rating 
decision.  The 70 percent evaluation was effective from March 
14, 1995, and prior to this date, a 40 percent evaluation 
remained in effect for the right shoulder disability.  

The RO stated that this was a grant of the benefit sought on 
appeal for the evaluation of the right shoulder disability; 
however, the record does not indicate that the veteran 
intended to limit the evaluation of his right shoulder 
disability to 70 percent.  Although the increase provided by 
the RO during the pendency of the instant appeal represented 
a grant of benefits, the United States Court of Appeals for 
Veterans Claims (CAVC) has held that a "decision awarding a 
higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Furthermore, as this is an 
appeal of an initial assignment of a rating disability, the 
Board must consider the evaluations made over separate 
periods during the entire appeal period.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  For this reason the previous 
single issue of entitlement to an increased rating for the 
right shoulder has been changed to reflect separate issues 
above.  

The case is now returned to the Board for further 
consideration, as the regulations in 38 C.F.R. Part 4 (2002) 
provide for possible disability evaluations in excess of 
those granted by the RO.

Additional issues of entitlement to assistance in an 
obtaining an automobile and adaptive equipment or for 
adaptive equipment only, which were remanded by the Board in 
November 1998 were granted by the RO in an October 2000 
rating decision.  Therefore these issues are rendered moot 
and no longer for Board consideration.  

In April 2003, the Board granted the appellant's motion to 
advance this case on the docket.

The veteran, through a representative statement of December 
1, 2000, has filed a notice of disagreement with an October 
2000 RO rating decision.  The veteran has disagreed with the 
RO's calculation of his benefits in this decision.  A 
statement of the case has not been issued by the RO with 
respect to this decision, and such omission is to be 
addressed in this remand.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Prior to March 14, 1995, the veteran's right shoulder 
disability was manifested by severe limitation of motion and 
pain, but with no evidence of either loss or malunion of the 
humeral head.

3.  As of March 14, 1995, the veteran's right shoulder 
disability more closely resembles a loss of the humeral head.

4.  The veteran's lumbar spine symptoms are consistent with 
pronounced intervertebral disc syndrome and manifested by 
persistent symptoms that are compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, and with neurological findings appropriate to the site 
of the diseased disc.  


CONCLUSIONS OF LAW

1.  Prior to March 14, 1995 the criteria for an evaluation in 
excess of 40 percent for postoperative right shoulder 
replacement, revision arthroplasty, were not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5051, 5200, 5201, 5202 
(2002).  

2.  Effective March 14, 1995 the criteria for an increased 
evaluation of 80 percent for postoperative right shoulder 
replacement, revision arthroplasty, have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5051, 5200, 5201, 5202.  

3.  The criteria for an increased evaluation of 60 percent 
for degenerative joint disease of the lumbosacral spine with 
lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5293 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records and personnel records 
reflect that he was a POW of the Japanese government for 
nearly three years.  

The RO in September 1987 granted service connection for 
traumatic arthritis of the lumbosacral spine with chronic 
lumbar strain and assigned a 10 percent rating under 
Diagnostic Code 5010 criteria.  This evaluation was 
subsequently increased to 20 percent in November 1988.  In a 
July 1990 decision, the Board denied entitlement to an 
evaluation in excess of 20 percent for the lumbar spine 
disability.

In September 1990 the veteran filed a claim of entitlement to 
an increased evaluation for his lumbar spine disability.  A 
February 1991 VA examination in conjunction with this claim 
revealed complaints of low back pain radiating down the left 
leg to the knee, and was able to walk a quarter mile before 
stopping due to back pain.  X-rays were noted to show severe 
degenerative disease of the lumbar spine.  He had severe 
tenderness over the lumbosacral spine and positive straight 
leg raising on the right.  He was unable to perform range of 
motion due to being in severe pain from the straight leg-
raising test.  Also submitted were private records from April 
1990 and September 1990 showing treatment for complaints of 
low back complaints.  

By rating decision of October 1991 currently on appeal, the 
RO awarded entitlement to an increased evaluation of 40 
percent for the lumbar spine disability.  

In September 1992 the veteran filed a claim of entitlement to 
service connection for a right shoulder disability.  
Submitted in conjunction with his claim was medical evidence 
showing private treatment for right shoulder complaints 
beginning around May 1991, when he requested an injection for 
pain and limited motion of the right shoulder.  The physician 
found that his right shoulder motion was limited to 30 
degrees flexion, 30 degrees abduction and very limited 
internal and external rotation.  X-rays were noted to show 
profound glenohumeral arthritis, and the physician thought 
the veteran might also have a torn rotator cuff on the right.  
His physician advised him that he needed a shoulder 
arthroplasty to relieve his pain, although it might not 
improve his range of motion absent a rotator cuff with which 
to drive.  Attempts to relieve the pain through conservative 
measures were noted to be failing in June1991, and the 
veteran underwent right shoulder arthroplasty surgery at the 
end of the month.  The diagnosis post surgery was chronic 
osteoarthritis, right shoulder.  

By rating decision of March 1994, the RO granted service 
connection for postoperative right shoulder joint replacement 
and assigned a 30 percent evaluation.  

Private records reflect treatment in 1994 for the veteran's 
low back and right shoulder.  Between July and September 1994 
he was seen repeatedly for complaints of persistent severe 
left sided low back pain, with radiation down into the left 
buttock and thigh.  He underwent left sided laminectomy and 
facectomy surgery in September 1994.  

In October 1994 he underwent a bone scan of both shoulders, 
with findings of increased activity in association with the 
right humeral shaft, both at and below the level of the 
prosthetic device.  This increased activity was of uncertain 
significance and was not viewed as a post operative component 
some 2 1/2 years after surgery.  This finding was suggested as 
possibly caused by an altered pattern of arm use compared to 
the left, or a possible complication such as loosening of the 
prosthesis or infection.  However, the findings were again 
noted to be of uncertain significance.

Private treatment records from 1995 through 1996 reveal 
continuing complaints of low back and right shoulder 
problems.  In January 1995 the veteran received an epidural 
steroid injection for his low back pain.  In March 1995 he 
was seen with severe pain involving multiple joints, 
including the low back and right shoulder.  He was noted to 
have almost no active motion of the right shoulder and 
remained very tender over the anterior aspect of the right 
shoulder.  He was also very tender over the sacroiliac joint.  
He was diagnosed with degenerative arthritis of the right 
shoulder, right trochanteric bursitis and chronic lumbar 
strain.  The physician injected the right shoulder and 
sacroiliac joint with a combination of painkiller and 
steroid.  

The veteran returned in May 1995 with continued complaints of 
pain in the right shoulder and low back, and was diagnosed 
with chronic lumbosacral strain superimposed on degenerative 
disc disease of the lumbar spine and degenerative joint 
disease of the right shoulder.  He was also diagnosed with 
rotator cuff tendonitis.  He underwent steroid injections of 
the back and right shoulder.  Again in May 1995 he was shown 
to have no active range of motion in the right shoulder.  
Similar findings of persistent pain in the low back and right 
shoulder were noted in July 1995.  The right shoulder pain 
was noted to be especially severe and cause a great deal of 
misery.  Again, he was noted to have no active range of right 
shoulder motion and tenderness over the lumbosacral junction 
and left sacroiliac joint in July 1995.  

The right shoulder complaints persisted over August 1995 and 
on examination that month the veteran was said to have 
virtually no functional abilities with his right arm.  He was 
noted on examination to have some supraspinatus and 
infraspinatus deltoid atrophy.  His range of motion was 
extremely limited with 20 degrees internal rotation arc and 
20 degrees flexion, extension arc.  The rest of his motion 
was described as scapulothoracic.  His strength was good on 
isosymetric testing.  Radiographs were noted to show a loose 
glenoid component, a superior position of the humeral head 
with respect to the glenoid and an inferior position of the 
humeral head with respect to the tuberosity.  The physician 
discussed the possibility of revision arthroplasty.

In November 1995, the veteran underwent revision of a failed 
shoulder arthroplasty.  The surgery involved freeing up of 
the humeroscapular motion interface and removal of his 
glenoid component and cement.  Six weeks later, in January 
1996 he was noted to continue having problems with his right 
shoulder.  Although there were no signs of infection, he had 
only been doing well for the first two or three weeks post 
surgery.  He subsequently had some swelling and pain, but 
aspiration of the shoulder did not reveal any abnormal 
findings and X-rays taken did not reveal any change in 
position of the prosthesis or any signs of infection.  On 
follow up in February 1996, the swelling had gone down but he 
still had right shoulder pain.  He was also wearing a right 
arm sling in February 1996

The report of an August 1996 VA joints examination reflects 
that the veteran used to be right handed, but then was mostly 
left handed due to his right shoulder pain.  He was noted to 
use a sling for his right arm and an elastic back brace.  He 
could not use a cane or crutches due to his shoulders.  He 
complained of pain in the right shoulder joint and the right 
upper extremity sometimes with pain and numbness down the 
whole arm.  His back pain was described as very bothersome 
especially at the low back.  He was noted to leave the back 
brace on during this examination due to having his pain get 
worse without it.  He could not heel or toe walk due to pain.  
He could flex forward moderately and touch his knee, with 
back pain on movement.  His reflexes were absent at the knees 
and ankles.  Sensation was altered on the left leg, including 
some hyperesthesia at the left lower leg.  Straight leg 
raising was tolerated to 70 degrees.  

Shoulder motion allowed external rotation of 5/30, internal 
rotation of 80/85 and forward elevation of 30/60.  Active and 
passive abduction were 10/30.  With the arms abducted to 
their full extent, rotation remained the same as just 
recorded because abduction was so limited.  Rotator cuff 
function was very poor on the right.  The right shoulder had 
generalized tenderness which was rather severe on the right 
and moderate on the left.  His surgical scar was well healed.   
Right shoulder X rays from 1992 were reviewed and the implant 
was noted to be satisfactory then.  His most recent surgical 
history was noted since then.  

The X-rays of the lumbar spine were noted to reveal disc 
degeneration.  The assessment in August 1996 was status post 
total right shoulder arthroplasty with continuing pain and 
poor motion diagnosed as very poor total shoulder 
arthroplasty on the right.  The chronic back pain was 
diagnosed as chronic muscular strain with degenerative 
stiffness.  

A September 1996 VA aid and attendance examination noted that 
the veteran's right arm was virtually useless.  He was also 
noted to be in a wheelchair due to pain in his back and hips.  

A December 1996 treatment note reveals that the veteran was 
being seen for chronic pain syndrome due to his back and 
right shoulder condition.  A January 1997 kinseotherapy 
record did reflect multiple orthopedic problems that required 
the use of a lift chair to get in and out of.  

VA treatment records from August 2000 reflect that the 
veteran presented to the emergency room for pain medication 
for his right shoulder.  He was noted to have had no right 
shoulder follow-up since his revision but was said to have 
had severe right shoulder pain ever since the revision that 
prevented him from moving his shoulder or using his right 
dominant hand.  

On examination he had tenderness to palpation over the 
prominent anterior edge of his prosthesis and over the 
dorsolateral shoulder.  He had a range of motion of 40 
degrees abduction and 50 degrees of forward flexion with 
external rotation to approximately 20 degrees, all of which 
were limited by pain.  The treating physician did not state 
whether this was active or passive motion.  X-rays were noted 
to show a hemiarthroplasty with a destroyed glenoid fossa 
with changes consistent with surgery.  His shoulder was noted 
to ride high, suggestive of rotator cuff insufficiency.  The 
veteran was felt to have mechanical symptoms, but given his 
past history of infection, was advised to follow up a month 
later.  

X-rays for the right shoulder taken in September 2000 
revealed the right shoulder total prosthesis to be unchanged 
compared to X-rays done in July and substantial erosion at 
the glenohumeral joint was stable.  X-rays of the lumbar 
spine taken in September 2000 revealed spondylosis in the 
lumbar spine.

In September 2000, the veteran underwent a VA orthopedic 
examination.  The examining physician believed that his year 
of birth of 1914 was incorrect due to the birthdate having 
been changed in his records.  Thus, the physician opined him 
to be 80 years old rather than 86, and described him as 
looking 80 years old.  A history of his having been severely 
injured while a POW was noted to include his lumber spine and 
right shoulder.  

He was noted to have undergone a right total shoulder 
replacement done in Oregon, with revision done in Seattle.  A 
history of postoperative infection of the right shoulder was 
noted to have culminated in a total removal of the right 
shoulder with a total joint reinsertion performed two years 
later.  The examiner believed that he was already in receipt 
of the highest possible disability rating for the right 
shoulder, and indicated that review of the function of the 
right upper extremity would be done in light of this.  

The veteran was noted to be right hand dominant.  His right 
hand worked reasonably well and he was able to use it.  
However, he used his left hand to eat as he could not get his 
right hand up to his mouth.  He needed to rest his right 
elbow onto a table in order to bring his right hand to mouth 
level.  This was noted to be a fairly gross movement and not 
very effective.  He could do very little writing with his 
dominant hand and was unable to use his right hand for 
dressing or toileting.  

He was said to wear a right arm sling almost constantly 
because the weight of his arm was quite painful.  He had some 
pain moving his right wrist if he overused his right hand.  
He was unable to scratch his nose with his right hand.  He 
needed assistance with activities of daily living including 
dressing, shaving and bathing that ordinarily involved the 
use of his dominant hand.  

Regarding his back, the veteran's subjective complaints were 
of low back pain that had been increasing over the years.  He 
was noted to have had some low back operative procedures and 
continued with pain in his left leg and irritation of his 
right sciatic nerve.  He was able to only walk a few feet at 
a time due to the severe pain walking caused in his back.  He 
was noted to use a wheelchair.  His low back pain was 
described as continuous and radiated into the left leg into 
the thigh.  It did not go below the knee.  Lifting was very 
painful for him and walking bothered his back and seemed to 
affect the function of the left leg.  He was unable to walk a 
block because of weakness in his legs and back.  He stated 
that his feet seemed to work all right, but that the lower 
extremity was not allowing him to be fully ambulatory.  While 
sitting, he was unable to straighten his knee to lift his 
foot because it hurt his back.  He was able to extend his 
left knee but not his right knee while sitting.  

On physical examination the veteran was noted to walk bent 
forward at his hips and in his lumbar spine.  He could walk 
only with bilateral forearm canes.  He was noted to have long 
anterior shoulder scars bilaterally.  They were not 
particularly tender.  On the right shoulder, he had lost the 
clavicular head of the right deltoid muscle.  The coraoid 
process was extremely prominent and very tender.  He had 
minimal function of the right deltoid muscle, that was the 
remaining acromial portion of the deltoid.  He had no 
functional active range of motion of the right shoulder.  
Passively the shoulder flexed to 30 degrees, extended 25 
degrees, internally rotated 60 degrees and with no external 
rotation.  The examiner could abduct the right shoulder 
passively to 55 degrees.  There was marked atrophy of the 
musculature of the right shoulder.  

Muscle testing in the right upper extremity was very 
problematic because testing caused pain in his shoulder.  
This was because he was unable to stabilize his right 
shoulder due to pain, so that testing flexion and extension 
of the elbow was not possible to do without causing right 
shoulder joint pain.  Likewise, the right shoulder pain 
caused very great difficulty in testing grip, flexion and 
extension of the wrist.  

On examination of the back, the veteran was noted to stand 
with a flattened lumbar curve with perhaps even a slight bit 
of flexion of the lumbar spine.  He had no active range of 
motion of the lumbar spine.  He may have had about 25 to 30 
degrees of further flexion of the lumbar spine, but some of 
this may actually have come from the low thoracic spine, 
rather than the lumbar spine.  He had no passive range of 
extension of the lumbar spine.  He had no range of motion on 
left or right side bending.  Straight leg raising was 
positive at 30 degrees on the left side and 20 degrees on the 
right side.  It was difficult to test hip joint rotations, 
but he was believed to have relatively normal rotation of the 
hip joints, and only about 30 degrees internal rotation of 
the hip joints.  When he was lying on his back, the right 
ankle dorsiflexion was non existent and painful.  With the 
knee flexed in a seated position, the right ankle 
dorsiflexion and plantar flexion were normal.  The left leg 
was noted to be a quarter inch longer than the right.  

X-rays of the lumbar spine were noted to reveal generalized 
narrowing of all the lumbar disc spaces and osteoarthritic 
lipping around the vertebral bodies.  X-rays of the right 
shoulder showed a humeral total shoulder to be present.  
There was no glenoid component in the joint on these X-rays.  
The bone in the glenoid area had eroded clear to the base of 
the coracoid process.

The diagnoses rendered in the September 2000 VA examination 
included total shoulder replacement, right, failed with 
severe bone destruction of the glenoid.  Also diagnosed was 
osteoarthritis of the lumbar spine, severe, with no useful 
range of motion left in the lumbar spine and severe 
impairment of function in both lower extremities.

The examiner opined that the severe loss of bone substance of 
the glenoid portion of the shoulder joint made this a painful 
joint to move in any direction, so that there was effective 
active motion in the right shoulder.  Because of the failure 
of this total shoulder, the veteran was unable to stabilize 
the shoulder in any position actively so that he could 
effectively use his right forearm and hand.  He did have some 
use of the right hand, but only when the elbow was 
stabilized, and any movement of his hand was painful with his 
shoulder.  


Regarding the lumbar spine, the examiner opined that it was 
severely involved with osteoarthritis.  There was no 
effective active motion of the lumbar spine at the time of 
this examination.  This caused the veteran to have weakness 
of his legs which was probably secondary to pain on movement 
of his lower extremities because he was unable to totally 
stabilize his back.  The examiner also opined that without 
constant aid from family and friends, he would require 
nursing home placement.  

The report of a September 2000 VA neurological examination 
was noted to be limited to the nerves of the upper and lower 
extremities.  The right shoulder was noted to be exquisitely 
tender to the touch.  There was marked atrophy of the deltoid 
muscle.  The veteran was unable to abduct the right arm past 
about 45 degrees and the deltoid muscle was markedly weak.  
Strength distally in the upper extremities was normal.  

Deep tendon reflexes were traces in the upper extremities and 
knees, and absent at the ankles.  The sensory examination 
revealed hyperalgesia over the right shoulder in the 
distribution of the right axillary nerve.  He had a stocking-
glove hypoesthesia to the mid forearm and to the knees in the 
lower extremities.  The diagnoses included right axillary 
neuropathy secondary to right shoulder trauma and failed 
arthroplasty, distal polyneuropathy and degenerative joint 
disease of the lumbar spine.  

The examiner commented that the veteran had evidence of 
damage to the axillary nerve in the right shoulder.  This was 
producing hyperalgesia as well as atrophy and loss of 
strength of the deltoid muscles.  This made it possible for 
the veteran to abduct the right arm, although the strength 
and function of the hand itself was not impaired.  He was 
also said to have severe chronic low back pain from 
degenerative disease of his spine.  There was no evidence of 
radiculopathy.  The veteran did have loss of sensation in his 
legs, but this appeared to be due to peripheral neuropathy 
rather than nerve root damage. 

VA treatment records from October 2000 reveal that the 
veteran was fitted with a lumbar double pull elastic support.  
In January 2001 a general medical follow-up reflects that he 
continued to have right shoulder pain, but no further 
surgical options were available to him.  The possibility of 
having a physical therapist help with his shoulder was looked 
into.  In June 2001, while being treated for other problems, 
the veteran complained at length about his right shoulder and 
how no treatment was helping.  In September 2001 he was seen 
for complaints that included chronic right shoulder and back 
pain.  He was noted to have forced his physical therapist to 
leave his house.  In October 2001, he was noted to continue 
having complaints of right shoulder pain.


Criteria

General for Musculoskeletal Disabilities

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2002).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2002).  

Pursuant to 38 C.F.R. § 4.14, for avoidance of pyramiding, 
the evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant. 38 C.F.R. § 4.3 (2002).  

In determining the level of impairment, the disability must 
be considered in the context of the whole- recorded history.  
38 C.F.R. § 4.2, 4.41 (2002).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment. 38 C.F.R. § 4.10 (2002).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The United States Court of Appeals for Veterans 
Claims (CAVC) has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder. Cf. 
Francisco, supra.  In Fenderson, the CAVC also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson at 126-
28.



An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2002); 
see VAOPGCPREC 36-97.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as at least minimally 
compensable.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as prouctive of disability.  It is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2002).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20 (2002).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).


Right Shoulder Disability

A 100 percent evaluation may be assigned for prosthetic 
replacement of the major or minor shoulder joint for one year 
following implanatation of prosthesis.  With chronic 
residuals consisting of severe, painful motion or weakness in 
the affected extremity, 60 percent may be assigned for the 
major extremity, and 50 percent may be assigned for the minor 
extremity.  With intermediate degrees of residual weakness, 
pain or limitation of motion, a rating may be assigned by 
analogy to diagnostic codes 5200 and 5203.  A minimum rating 
of 30 percent may be assigned for the major extremity while a 
minimum rating of 20 percent may be assigne dfor the minor 
extremity.

Normal ranges of motion of the shoulder are forward elevation 
(flexion) zero to 180 degrees, abduction zero to 180 degrees, 
and internal and external rotation 90 degrees. 38 C.F.R. § 
4.70, Plate I (2002).




38 C.F.R. § 4.71a, Diagnostic Code 5200, relating to 
ankylosis of scapulohumeral articulation, provides that a 20 
percent disability rating is warranted for ankylosis of 
scapulohumeral articulation in a favorable position, with 
abduction to 60 degrees, so that the mouth and head can be 
reached. A 30 percent disability rating is warranted for 
ankylosis of the scapulohumeral articulation in an 
intermediate position, between favorable and unfavorable. A 
30 percent disability rating is assigned for ankylosis of the 
scapulohumeral articulation in an unfavorable position, with 
abduction limited to 25 degrees from the side.  38 C.F.R. § 
4.71a, DC 5200 (2002).

38 C.F.R. § 4.71a, Diagnostic Code 5201 evaluates limitation 
of motion of the arm, and provides for assignment of a 20 
percent evaluation where motion of the major arm is limited 
to shoulder level.  A 30 percent evaluation is warranted for 
motion restricted to midway between the side and shoulder 
level and a 40 percent evaluation is warranted for motion 
restricted to 25 degrees from the side.

Other impairment of the humerus of the major arm is evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5202.  Loss of the 
humeral head warrants assignment of an 80 percent evaluation.  
Nonunion warrants a 60 percent evaluation and fibrous union 
warrants assignment of a 50 percent evaluation.  Recurrent 
dislocation of the shoulder at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements warrants 
assignment of a 30 percent rating.  With infrequent episodes 
and guarding of movement only at shoulder level, a 20 percent 
evaluation is warranted.  Malunion with marked deformity 
warrants a 30 percent rating and with moderate deformity a 20 
percent evaluation is warranted.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  


Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003 (2002).

The regulations provide that for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints. 38 C.F.R. 
§ 4.45(f) (2002).

38 C.F.R. § 4.63 (2002) provides that loss of use of a hand 
or a foot, for the purpose of special monthly compensation, 
will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below elbow or knee 
with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.

Loss of use of the hand (major) shall be rated 70 percent 
disabling.  Diagnostic Code 5125.  Amputation of the forearm 
(major) below the insertion of pronator teres shall be rated 
70 percent disabling.  Diagnostic Code 5124.  Amputation of 
the forearm (major) above the insertion of the pronator teres 
shall be rated 80 percent disabling.  Diagnostic Code 5123.  
Amputation of the arm (major) below the insertion of the 
deltoid shall be rated 80 percent disabling.  Diagnostic Code 
5122.  Amputation of the arm (major) above the insertion of 
the deltoid shall be rated 90 percent disabling.  Diagnostic 
Code 5121.  

Amputation of the either the major or minor arm with 
disarticulation shall be rated 90 percent disabling.  
Diagnostic Code 5120.  Special monthly compensation is 
warranted for disabilities under these particular Diagnostic 
Codes.  

Lumbar Spine

The schedular criteria for evaluation of intervertebral disc 
syndrome were revised effective September 23, 2002.  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Karnas v. Derwinski, 1 Vet.App. 308 (1991).  
Thus, the veteran's lumbar spine disability must be evaluated 
under both the old and the new rating criteria to determine 
which version is more favorable.

Under the old Diagnostic Code 5293 for intervertebral disc 
syndrome, a noncompensable evaluation is assigned for 
postoperative and cured intervertebral disc syndrome.  A 10 
percent evaluation is assigned for mild intervertebral disc 
syndrome.  A 20 percent evaluation is assigned for 
intervertebral disc syndrome which is moderate with recurring 
attacks.  A 40 percent rating is warranted when the 
intervertebral disc syndrome is severely disabling with 
recurring attacks and intermittent relief.  The maximum 60 
percent evaluation is assigned for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 5293 
(2002).

Under the criteria addressing intervertebral disc syndrome 
effective September 23 2002, evaluate intervertebral disc 
syndrome (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
evaluation is warranted.  For intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months a 40 percent evaluation is warranted.  For 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent evaluation 
is warranted.  For incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months a 10 percent evaluation is warranted.  See 
67 Fed. Reg. 54345-54349 (August 22, 2002)

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  (Authority: 38 U.S.C. 
1155) 

See 67 Fed. Reg. 54345-54349 (August 22, 2002)




Under the criteria for lumbosacral strain, the maximum 40 
percent rating evaluation is warranted for a lumbosacral 
strain that is severe with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is appropriate when the lumbosacral strain is accompanied by 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 10 percent 
evaluation is warranted when the lumbosacral strain is with 
characteristic pain on motion.  A noncompensable evaluation 
is assigned when the lumbosacral strain is with slight 
subjective symptoms only.

Under Diagnostic Code 5292, ratings are assigned for 
limitation of motion of the lumbar spine when that limitation 
is slight (10 percent), moderate (20 percent), or severe (40 
percent). 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due to exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2002).




When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or isin 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidenc eof record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty To Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002).  This liberalizing legislation is applicable to the 
appellant's claims.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  

Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, it provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  

The VCAA also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and contains an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that all evidence identified by the appellant relative to his 
claim has been obtained and associated with the claims 
folder.   Private and VA medical records were obtained.  A VA 
examination was conducted pursuant to the Board's remand 
instructions, and copies of the report are associated with 
the file.  

The RO's June 2002 Supplemental Statement of the Case advised 
the veteran of the newly enacted provisions of the VCAA and 
advised him what evidence VA would obtain on his behalf and 
what evidence he should submit or aid the RO in obtaining.  
In addition, in the October 1991 and March 1994  rating 
decisions, the RO further notified the veteran of the 
evidence that is necessary to substantiate his claim.  Also, 
the RO informed the veteran in the Statement of the Case of 
the information, medical evidence, or lay evidence necessary 
to support his claim.  The Board's November 1998 remand 
likewise advised the veteran of evidence it would be 
obtaining and ordered the RO to obtain additional evidence 
such as the VA examination.
In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case and the  supplemental statements of the 
case, and other correspondence pertinent to the current 
claim.  The appellant was afforded the opportunity to submit 
arguments and evidence in support of the claim. 

In light of the development completed at the RO, the Board 
finds that the relevant evidence available for an equitable 
resolution of the appellant's claim has been identified and 
obtained.  

There is no indication that there is any additional relevant 
competent evidence to be obtained either by VA or by the 
veteran, and there is no specific evidence to advise him to 
obtain.  Quartuccio v. Principi, 16 Vet App. 183 (2002)

Therefore, the Board finds that VA can provide no further 
assistance that would aid in substantiating the claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  See also Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).

In any event, any deficiencies in the duties to notify and to 
assist constitute harmless error, and are not prejudicial to 
the appellant in view of the favorable determinations as 
further addressed below.


Right Shoulder Initial Evaluation prior to March 14, 1995

The record shows that the RO has rated the veteran's right 
shoulder disability as 40 percent disabling under Diagnostic 
Code 5051 prior to March 14, 1995.  It was on that date that 
the veteran was shown to have almost no active motion of his 
shoulder and was very tender over the whole shoulder.  These 
symptoms persisted to this extent through the most recent 
records even after he had undergone a revision of the right 
shoulder arthroplasty in November 1995.


The evidence prior to March 14, 1995 does not reveal the 
veteran's right shoulder to be more than 40 percent 
disabling.  This is noted to be the maximum evaluation for 
limitation of motion of the major arm under Diagnostic Code 
5201.  In May 1991 prior to his first right shoulder 
arthroplasty, his right shoulder motion was limited to 30 
degrees flexion, 30 degrees abduction and very limited 
internal and external rotation.

Between the veteran's September 1992 claim for service 
connection and March 1995, the medical evidence sheds little 
light on the extent of his right shoulder disability after 
his June 1991 arthroplasty.  

The most significant medical record prior to March 1995 was 
the October 1994 bone scan with findings of increased 
activity in association with the right humeral shaft, both at 
and below the level of the prosthetic device and was of 
uncertain significance.

This available evidence does not reflect that the veteran's 
right shoulder disability more closely resembled a nonunion 
of the humerus of the major arm which would warrant a 60 
percent evaluation.  Nor did it resemble fibrous union of the 
humerus of the major arm which would warrant assignment of a 
50 percent evaluation.

Likewise the veteran's right shoulder disability was not 
shown to more closely resemble the loss of use of a major 
hand which would warrant a 70 percent prior to March 14, 
1995.  There is no medical evidence suggesting that the 
veteran lost all active range of motion prior to that date.  
His shoulder was also not shown to be unfavorably ankylosed.  

In this case all of the probative evidence does not compel 
the conclusion that a specified higher rating than 40 percent 
is mandated prior to March 14, 1995. 




Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Current Right Shoulder Evaluation

The record shows that the RO has rated the veteran's right 
shoulder disability as 70 percent disabling under Diagnostic 
Code 5125, as of March 14, 1995.  The RO assigned the 70 
percent evaluation based on the loss of use of a major hand.  
This evaluation has remained the same, except for the 
assignments of temporary total disabilities assigned from 
November 1995 to January 1997 and from December 1998 to 
February 2000.

Upon review of the evidence, the Board finds that with 
application of reasonable doubt, the veteran's right shoulder 
disability more closely approximates the criteria for an 80 
percent disability rating under Code 5202.  This are the 
criteria for loss of the humeral head (flail shoulder) of the 
major arm.  

Although the Board agrees that the veteran has lost the use 
of his right hand and is properly receiving special monthly 
compensation for loss of use of this hand, it finds that as 
of March 1995, the veteran's shoulder more closely resembles 
a disability in which the humeral head is lost.  Since that 
time, his arm has repeatedly been shown to have no active 
motion, his symptoms have been persistently severe, and he 
has been noted to be using a sling for his arm subsequent to 
the November 1995 attempt to repair and remove his failed 
glenoid prosthesis.  In the August 1996 VA joints 
examination, he was noted to have some active motion; 
however, it was described as very poor motion with rotator 
cuff insufficiency and the arthroplasty itself was assessed 
as "very poor."  

Most significantly, the most recent medical records including 
the September 2000 examination have shown severe bone 
destruction of the glenoid.  This loss of bone substance was 
described in the September 2000 VA examination as a total 
failure of the right shoulder.  The erosion of this bone was 
to the extent that the veteran was unable to stabilize his 
shoulder actively in any position.  The findings of the 
September 2000 VA examination clearly indicate that the 
veteran's shoulder should be considered compatible with a 
loss of the humeral head.  

With consideration of reasonable doubt, the Board finds that 
the symptoms since March 1995 most closely resemble that of a 
loss of the humeral head.  However, it is not shown to more 
closely resemble an amputation of the major arm above the 
insertion of the deltoid or with disarticulation, which would 
warrant a 90 percent evaluation.  He is still shown to have 
very limited use of the right forearm, if stabilized by a 
stationary object such as a table.  

In DeLuca v. Brown, 8 Vet. App. 202, the CAVC held that 
38 C.F.R. §§ 4.40, 4.45, 4.59 were not subsumed into the 
Diagnostic Codes under which the veteran's disabilities are 
rated, and that the Board has to consider the functional loss 
due to pain of a musculoskeletal disability under 38 C.F.R. 
§ 4.40, separate from any consideration of the veteran's 
disability under the Diagnostic Codes.  DeLuca, supra.  
However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the CAVC determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology of a major shoulder that includes limitation 
of motion, it is not necessary to consider whether 38 C.F.R. 
§§ 4.40, 4.45, 4.59 are applicable.  In the instant case, the 
Board has granted the veteran the maximum schedular 
evaluation assignable under Diagnostic Code 5202 for his 
right shoulder disability.

Although the Board notes that the most recent evidence did 
include some findings of muscle disability in the right 
shoulder including more than one muscle group, evaluation of 
this disorder under the criteria for muscle injuries would 
result in less than the 80 percent evaluation currently 
assigned.  See 38 C.F.R. §§ 4.25, 4.55, 4.56 and 4.73 (2002).  


Low Back Increased Evaluation

The record shows that the RO has rated the veteran's lumbar 
spine disability as 40 percent disabling under Diagnostic 
Code 5293 for intervertebral disc syndrome.  The RO has also 
considered Diagnostic Code 5292 for limitation of motion of 
the lumbar spine and 5295 for lumbosacral strain.  

The 40 percent rating in effect for the veteran's lumbar 
spine disability is the maximum evaluation under Diagnostic 
Code 5292 for limitation of motion of the lumbar spine, and 
is the maximum evaluation assignable under Diagnostic Code 
5295 for lumbosacral strain.  This rating under 5293 
contemplates severe intervertebral disc syndrome manifested 
by recurring attacks, with intermittent relief.  The maximum 
evaluation under this Code requires the disability to be 
pronounced and manifested by persistent symptoms that are 
compatible with sciatic neuropathy with either (1) 
characteristic pain and demonstrable muscle spasm, (2) absent 
ankle jerk, or (3) other neurological findings appropriate to 
the site of the diseased disc, and that also result in little 
intermittent relief.

Upon review of the evidence, the Board finds that with 
application of reasonable doubt, and consideration of the 
most favorable criteria under Karnas, supra, the veteran's 
lumbar spine disability more closely approximates the 
criteria for a 60 percent disability rating under the old 
Code 5293.  38 C.F.R. §§ 4.7, 3.102 (2002).  VA and private 
records reflect persistent back complaints, which were shown 
to cause chronic pain syndrome and pain extending down the 
left thigh.  

Most significantly, the most recent VA orthopedic examination 
of September 2000 reflects the most clear picture of the 
extent of the veteran's lumbosacral disability.  This 
examination shows the spine to be severely involved with 
osteoarthritis, with no effective active motion of the lumbar 
spine.  The lumbar spine was said to cause weakness in the 
legs that was probably secondary to pain on movement.  



On objective testing he had positive straight leg raising at 
30 degrees on the left and 20 degrees on the right.  He had 
non existent and painful right ankle dorsiflexion when lying 
on his back, although he had normal findings when seated.   e 
was also said to be unable to walk more than a few feet due 
to the lumbar spine symptoms that caused lower extremity 
weakness.   

Additional Diagnostic Codes for consideration are 5289 and 
5285.  As ankylosis of the lumbar spine is not a clinical 
feature of the service-connected disability of the low back, 
a 100 percent evaluation may not be assigned on this basis.  
The veteran does not have residuals of a vertebral fracture, 
thereby precluding a 100 percent evaluation under Diagnostic 
Code 5285.

Although the VA neurological examination also done in 
September 2000 suggested that a loss of sensation of the legs 
appeared to be due to peripheral neuropathy rather than nerve 
root damage, this opinion was not stated with certainty.  
There is a balance of positive and negative evidence 
addressing whether the veteran's lower extremity symptoms is 
a manifestation of the lumbar spine disorder.  With 
consideration of reasonable doubt, the Board finds that the 
veteran's lumbar spine disorder more closely resembles 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief, thereby warranting the 
maximum schedular evaluation of 60 under Diagnostic Code 
5293.  

In DeLuca v. Brown, 8 Vet. App. 202, the CAVC held that 
38 C.F.R. §§ 4.40, 4.45, 4.59 were not subsumed into the 
Diagnostic Codes under which the veteran's disabilities are 
rated, and that the Board has to consider the functional loss 
due to pain of a musculoskeletal disability under 38 C.F.R. 
§ 4.40, separate from any consideration of the veteran's 
disability under the Diagnostic Codes.  DeLuca, supra.



However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the CAVC determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40, 4.45, 4.59 
are applicable.  In the instant case, the Board has granted 
the veteran the maximum schedular evaluation assignable under 
Diagnostic Code 5293 for his low back disability.


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) in the first instance. Floyd v. Brown, 9 Vet. 
App. 88 (1996). The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO not only provided the 
veteran the criteria for assignment of an extraschedular 
evaluation, it also determined that his lumbar spine 
disability did not interfere in his ability to work.

The CAVC has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




The Board does not find the veteran's back and right shoulder 
disability picture to be unusual or exceptional in nature as 
to warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).

Currently the veteran is noted to be rated 100 percent 
disabled with special monthly compensation for a multitude of 
service connected disabilities that include the right 
shoulder and low back.  He also is shown to have nonservice 
connected disabilities including age related illnesses such 
as Alzheimer's disease.  He has not worked for a lengthy 
number of years and presently is receiving total nursing 
care.  The current schedular criteria adequately compensate 
the veteran for the current nature and extent of severity of 
his lumbar spine and right shoulder disabilities.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.


ORDER

Entitlement to a rating in excess of 40 percent for a 
postoperative right shoulder replacement, revision 
arthroplasty, prior to March 14, 1995 is denied. 

Entitlement to an increased evaluation of 80 percent, but no 
more, for a postoperative right shoulder replacement, 
revision arthroplasty, from March 14, 1995 is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to an increased evaluation of 60 percent, for 
degenerative disc disease of the lumbosacral spine with 
lumbar strain is granted, subject to the laws and regulations 
governing the award of monetary benefits.




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran is noted to have filed a notice of disagreement 
with the RO's calculation of certain benefits in its rating 
decision of October 2000.  Notice of this rating decision was 
sent to the veteran on November 21, 2000.  The veteran, 
through his representative, submitted a written statement in 
December 1, 2000 taking issue with the RO's calculation of 
special monthly compensation (SMC).  

The representative argued that an additional half step of SMC 
from L to L 1/2 should have been assigned under 38 C.F.R. 
§ 3.350 (f)(3) based on the veteran having additional 50 
percent or more disability.      

This December 1, 2000 statement serves as a timely notice of 
disagreement with the RO's assignment of L-1 special monthly 
compensation under 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350 in 
the October 2000 rating decision.  

While the appellant filed a notice of disagreement with the 
above determination, the Board notes that a statement of the 
case has not been issued by the RO addressing this issue.  




When there has been an initial RO adjudication of a claim and 
a notice of disagreement has been filed as to its 
adjudication, the appellant is entitled to a statement of the 
case, and the RO's failure to issue such is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

The Board also notes that regulations have recently been 
promulgated that give the Board discretion to perform 
internal development in lieu of remanding the case to the 
agency of original jurisdiction. 38 C.F.R. § 19.9 (2002).

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  In this case, the issue 
of the propriety of the RO's calculation of SMC benefits in 
the October 2000 rating must be remanded because the RO has 
not issued a statement of the case and such action takes 
place at the RO.  See Chairman's Memorandum 01-02-01 (2002).  

Accordingly, this case is remanded to the RO for the 
following:

1. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish a statement of 
the case addressing the issue of whether 
the veteran is entitled to a higher SMC 
allowance than the RO's current 
assignment of L-1 SMC under 38 U.S.C.A. 
§ 1114; 38 C.F.R. § 3.350.   The RO 
should also notify the appellant of the 
need to file a timely substantive appeal 
to the Board if he wants appellate 
review.

Thereafter, the case should be returned to the Board for 
appellate review, if in order. By this remand, the Board 
intimates no opinion as to any final outcome warranted. No 
action is required of the appellant until he is notified by 
the RO.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

